Mr. Chief Justice Breese delivered the opinion of the Court: This judgment must be reversed for the following reasons: The great preponderance of the evidence is, that the trees were dead and worthless when delivered at Shoals, Indiana, for carriage by the express company to Odin, in this State. There is no proof in the record of the value of these trees, if living trees, and suitable for transplanting. The plaintiff recovered a verdict for one hundred and twenty-six dollars, when not a particle of proof was before the jury that they were worth any particular sum. Nor was there any proof what the trees were worth, at the place they were shipped. The verdict is without evidence on this very material point, and the judgment rendered upon it must be reversed. Judgment reversed.